department of the treasury internal_revenue_service washington d c number release date cc dom it a case-mis number tl-n-2216-99 uilc date internal_revenue_service national_office service_center advice memorandum for district_counsel rocky mountain district m k mortensen associate district_counsel salt lake city cc wr rmd slc attention mark h howard from assistant chief_counsel income_tax accounting cc dom it a subject limitations on refund of sec_6721 penalties this responds to your request for significant advice dated date in connection with a question posed by the statutes unit for taxpayer relations of the ogden service_center issue what is the period of limitations for a claim_for_refund of a civil penalty imposed under sec_6721 of the internal_revenue_code for failure_to_file an information_return conclusion the period of limitations for a claim_for_refund of a sec_6721 penalty is under sec_6511 of the internal_revenue_code years from the date the penalty was paid facts the internal_revenue_code imposes a civil penalty under sec_6721 for failure_to_file certain information returns described in sec_6724 at the ogden service_center assessment of a sec_6721 penalty is made by the examination branch the collection branch and the iap unit tl-n-2216-99 the party obligated to file an information_return may challenge the assessment of a sec_6721 penalty and file a claim_for_refund of a sec_6721 penalty it has paid generally if the party provides the required information the service will abate the penalty moreover under sec_6724 if the party has reasonable_cause for the failure_to_file the penalty is waived abatement or waiver of an assessed and paid sec_6721 penalty results in an overpayment_of_tax the service_center has asked us to determine what period of limitations applies to a claim_for_refund of a sec_6721 penalty in addition the service_center posed four specific questions discussion sec_6721 provides for a penalty for any failure_to_file an information_return on or before the required_filing_date and any failure to include all of the information required to be shown on the return or the inclusion of incorrect information the term information_return is defined in sec_6724 and encompasse sec_28 types of information returns under sec_6671 of the code the penalty set forth in sec_6721 shall be assessed and collected in the same manner as a tax and except as otherwise provided any reference to tax shall be deemed also to refer to this penalty under sec_6724 a sec_6721 penalty is payable as a tax on notice_and_demand inasmuch as payment of a penalty arising under sec_6721 constitutes payment of a tax when a sec_6721 penalty has been paid and is subsequently abated or statutorily waived an overpayment_of_tax is created and the taxpayer is entitled to a credit or refund under sec_6402 in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall refund any balance to such person sec_6511 of the code sets forth the limitations on credit or refund for an overpayment of any_tax under sec_6511 of the internal_revenue_code a taxpayer generally must file a claim for a credit or refund of an overpayment_of_tax within years from the date the original tax_return was filed or years from the date the tax was paid whichever of such periods expires later tl-n-2216-99 sec_301_6511_a_-1 of the income_tax regulations provides that in the case of any_tax other than a tax payable by stamp if no return is filed the claim for credit or refund of an overpayment must be filed by the taxpayer within years from the time the tax was paid a taxpayer does not file a return to report a sec_6721 penalty nor does a sec_6721 penalty directly relate to a tax reported on a tax_return compare for example the addition_to_tax under sec_6651 for failure_to_file a tax_return or pay a tax that does relate directly to a tax_return rather a sec_6721 penalty relates to an information_return which reports information relating to a possible tax_liability but is not a tax_return reporting tax_liability see sec_6011 thus a taxpayer seeking refund of an overpayment_of_tax due to an abated or waived sec_6721 penalty must file a claim within years from the date the tax ie the penalty was paid sec_301 a under sec_6511 of the code there are limits on the amount that may be credited or refunded under sec_6511 if a claim was filed within years from the date the original tax_return was filed the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus the period of any extension of time for filing the return under sec_6511 if a claim was not filed within such 3-year period the amount of the credit or refund shall not exceed the portion of the tax paid during the years immediately preceding the filing of the claim sec_301_6511_b_-1 provides that if no return was filed but a claim is filed the amount of the credit or refund shall not exceed the portion of the tax paid within the years immediately preceding the filing of the claim thus because no return is filed for a sec_6721 penalty the amount of the refund of an overpayment_of_tax due to an abated or waived sec_6721 penalty shall not exceed the portion of the tax paid within the years immediately preceding the filing of the claim thus the specific questions raised by the service_center and our answers are as follows should the service_center consider a claim timely if it is filed within years of the date the party paid the penalty yes under sec_301 a of the income_tax regulations because no return is filed a taxpayer seeking refund of an overpayment_of_tax due to an abated or waived sec_6721 penalty must file a claim within years from the date the tax ie the penalty was paid tl-n-2216-99 should the service_center consider a claim timely if it is filed within years but not within years of the date the party paid the penalty no as discussed in the answer to under sec_301 a a taxpayer seeking refund of an overpayment_of_tax due to an abated or waived sec_6721 penalty must file a claim within years from the date the tax ie the penalty was paid should the service_center consider a claim timely if it is filed within years of the date the service_center assesses the penalty should the service_center consider a claim timely if it is filed within years of the date the service_center assesses the penalty as discussed in under sec_301 a a taxpayer seeking refund of an overpayment_of_tax due to an abated or waived sec_6721 penalty must file a claim within years from the date the tax ie the penalty was paid thus for example if the taxpayer were to pay a sec_6721 penalty years after the date the service_center assessed the penalty the taxpayer would still have years from the date of payment to file a timely claim further there is no statute_of_limitations prohibiting the service from considering a request for abatement or waiver of an assessed but unpaid sec_6721 penalty until the period for collection expires under sec_6502 if you have any further questions please call paul tellier of this office at assistant chief_counsel income_tax accounting by michael d finley chief branch
